                                          Case 4:19-cv-06316-YGR Document 65 Filed 08/04/20 Page 1 of 1




                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     DAVID KHAN, ET. AL.,                               CASE NO. 4:19-cv-06316-YGR
                                   5                   Plaintiffs,
                                                                                            ORDER RE: NINTH CIRCUIT REFERRAL
                                   6             vs.                                        NOTICE
                                   7     CITY OF PINOLE POLICE DEPARTMENT, ET.              Re: Dkt. No. 63
                                         AL.,
                                   8
                                                       Defendants.
                                   9

                                  10          On July 2, 2020, the Court issued its Order which, as relevant here, granted defendants’
                                  11   motions to dismiss. (Dkt. No. 60.) On that same day, plaintiff David Khan filed a Notice of
                                  12   Appeal from the Court’s July 2, 2020 Order. (Dkt. No. 61.) On July 14, 2020, the Ninth Circuit
Northern District of California
 United States District Court




                                  13   referred the matter to this Court for a determination of whether Khan’s in forma pauperis (“IFP”)
                                  14   status should continue for this appeal. (Dkt. No. 63.)
                                  15          This Court determines that it should not. There are no valid grounds on which an appeal
                                  16   can be based. Consequently, the Court certifies that any appeal taken from its July 2, 2020 Order
                                  17   will not be taken in good faith and is therefore frivolous. See 28 U.S.C. § 1915(a)(3); Fed. R. App.
                                  18   P. (“FRAP”) 24(a)(3)(A); Ellis v. United States, 356 U.S. 674, 674-75 (1958); Hooker v. American
                                  19   Airlines, 302 F.3d 1091, 1092 (9th Cir. 2002). Accordingly, Khan’s IFP status is REVOKED.
                                  20          The Clerk of the Court shall forthwith notify Khan and the Ninth Circuit of this
                                  21   Order. See FRAP 24(a)(4). Khan may file a motion for leave to proceed IFP on appeal in the
                                  22   Ninth Circuit within thirty (30) days after service of notice of this Order. See FRAP 24(a)(5).
                                  23   Any such motion “must include a copy of the affidavit filed in the district court and the district
                                  24   court’s statement of reasons for its action.” Id.
                                  25          IT IS SO ORDERED.
                                  26

                                  27   Dated: August 4, 2020
                                                                                                 YVONNE GONZALEZ ROGERS
                                  28
                                                                                                UNITED STATES DISTRICT JUDGE
                                       USCA emailed and Plaintiff emailed re this Order. clerk
